ORDER
PER CURIAM.
James Leuchtmann (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
Movant pleaded guilty to one count of forcible sodomy in violation of Section 566.060 RSMo 1994, pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970). The trial court sentenced Movant to fifteen years imprisonment. Movant thereafter filed a motion for post-conviction relief pursuant to Rule 24.035. This appeal follows the denial of Movant’s motion without an evi-dentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(j). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). •
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment.